FILED
                            NOT FOR PUBLICATION
                                                                             MAY 12 2016
                     UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES ex rel. DANIEL                      No. 14-55879
THOMPSON,
                                                  D.C. No. 2:12-cv-02214-JAK-JCG
              Plaintiff - Appellant,

 v.                                               MEMORANDUM*

HONEYWELL INTERNATIONAL, INC.,

              Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                    John A. Kronstadt, District Judge, Presiding

                        Argued and Submitted May 3, 2016
                               Pasadena, California

Before: KOZINSKI, W. FLETCHER, and GOULD, Circuit Judges.

      We affirm the district court’s dismissal with prejudice. “Under the False

Claim[s] Act’s scienter requirement, innocent mistakes, mere negligent

misrepresentations and differences in interpretations will not suffice to create


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
liability. Instead, Relators must allege that [the defendant] knew that its statements

were false, or that it was deliberately indifferent to or acted with reckless disregard

of the truth of the statements.” United States ex rel. Lee v. Corinthian Colls., 655

F.3d 984, 996 (9th Cir. 2011) (citation and internal quotation marks omitted).

“Because they involve allegations of fraud, qui tam actions under the [False Claims

Act] must meet not only the requirements of Rule 8, but also the particularity

requirements of Rule 9.” Id. at 992. Assuming arguendo that Honeywell is not

permitted to charge the United States a license fee for the software at issue, the

operative complaint does not specifically allege facts leading to the plausible

inference that Honeywell knew that it was not entitled to charge the fee or that it

was deliberately indifferent to or acted with reckless disregard of the truth. The

complaint therefore does not state a claim under the False Claims Act. The district

court did not abuse its discretion in dismissing the case with prejudice because

Thompson failed to cure this pleading defect after the court gave him multiple

opportunities to do so.

      AFFIRMED.